Citation Nr: 1547223	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-27 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right thigh stab wound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1978 to February 1980.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record in a May 2013 report of contact with the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In October 1979, the Veteran was stabbed in the right thigh by another soldier and was sent to the hospital where he received stitches.

The Veteran first filed a claim for entitlement to service connection for residuals of a right thigh stab wound in June 1980, within on year of separating from service.  The Veteran's claim was disallowed in August 1980 because he failed to show for a VA examination.  At that time, the Veteran's service treatment records were not associated with the evidence of record.

More recently, he filed claim for entitlement to service connection for residuals of a right thigh stab wound in February 2008.  In approximately that same month, the RO received the Veteran's service treatment records, which had not previously been associated with the evidence of record.  In a July 2008 rating decision, the RO granted service connection, and assigned a noncompensable evaluation for the Veteran's right thigh scar, effective March 1, 1980.  See 38 C.F.R. § 3.156(a), (c)(1) (2015).  In a May 2010 statement of the case, the RO increased the Veteran's disability rating to 10 percent, effective March 1, 1980.  The Veteran filed a notice of disagreement, which was accepted as timely due the Veteran's address change, and the claim is now before the Board.

As noted above, the entire rating period, beginning March 1, 1980, is on appeal, yet the Veteran's claims file only contains some VA medical records beginning February12, 2010, through July 12, 2012, and it is clear that even those records are not complete.  Specifically, there are no VA treatment records associated with the record whatsoever dated December 31, 2010, through September 29, 2011, or February 15, 2012, through June 26, 2012.  Accordingly, on remand the RO must obtain all outstanding VA treatment records, from all potential VA Medical Centers (VAMCs), from March 1, 1980 to the present, to include the Leavenworth, Los Angeles, and St. Louis VAMCs.

Additionally, the Veteran indicated he was hospitalized during service for his stabbing injury at Madigan Army Medical Center in Takoma, Washington in October 1979.  The RO requested those records directly from the Madigan Army Medical Center and received an April 1997 response that they were not available.  The Board finds that the RO failed to exhaust all efforts to obtain those records and neglected to inform the Veteran of the unavailability of those records.  See 38 C.F.R. § 3.159(c)(2), (e) (2015).

Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.  The record reflects that VA has not attempted to obtain these records from NPRC, and must do so on remand in accordance with the procedures outlined in the VA Adjudication Manual.  See id.  If the RO is unable to obtain the Veteran's hospitalization records from the NPRC, the RO must make an additional request directly to the Madigan Army Medical Center.  The request for records must include a request for all available records from October 1979 to February 1980.  If the RO is unable to obtain the named records, the RO must inform the Veteran and his representative by preparing a Memorandum of Formal Finding of Unavailability, which complies with the notice VA is required to provide the Veteran as outlined in VA regulations.  See 38 C.F.R. § 3.159(e) (2015).

Furthermore, the evidence of record suggests that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits, which must also be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

Following receipt of the above-identified records, the Veteran must be afforded new VA muscle and scar examinations to assess the current severity of his service-connected residuals of a right thigh stab wound.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request:

(a)  all outstanding VA treatment records identified above from the Los Angeles, Leavenworth, and St. Louis VAMCs and any other identified VAMCs from March 1, 1980, to the present;

(b)  All records from the SSA with regard to his claim and any award of disability benefits; and

(c)  Clinical records from the Veteran's in-service hospitalization at Madigan Army Medical Center.  The RO must first request these records directly from the NPRC in accordance with the instructions in the VA Adjudication Manual.  If unavailable from NPRC, the RO must next request the clinical records directly from Madigan Army Medical Center.  All requests for these records must encompass the dates October 1979 to February 1980.

Documentation of ALL efforts made by the RO to obtain the above-identified evidence must be associated with the evidence of record.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must prepare a Memorandum of Formal Finding of Unavailability, and that memorandum must (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e) (2015).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an opportunity to respond. 

2.  Following the above development, the Veteran must be afforded the appropriate VA examinations to determine the current nature and severity of his right thigh stab wound scar and any residuals from that injury.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic test and studies must be accomplished.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must report:

(a)  the length and width of the scar and the area covered by the scar in square inches;

(b)  whether the scar is linear or nonlinear;

(c)  whether or not the scar is associated with underlying soft tissue damages;

(d)  whether or not the scar is painful; and

(e)  whether or not the scar is unstable (i.e., whether there is frequent loss of covering of skin over the scar).

The examiner must also specifically identify all related muscle symptomatology and indicate the severity of any impairment of muscle group.  The examiner must indicate whether the severity of impairment, if any, is slight, moderate, moderately severe, or severe.  If there is no objective evidence of a muscle deformity in the Veteran's right thigh, the examiner must state so.

Any opinion offered must be accompanied by a complete rationale, which must reflect consideration of both the lay and medical evidence of record.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

